DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 14, “the stain gauge assembly” should be replaced with “the strain gauge assembly”.
In paragraph 14, “the law of the second portion of the strain gauge assembly” should be replaced with “the law of the lever”. See page 5, lines 10-14, of the specification of U.S. Provisional Application No. 62/303,654 (from which this language was taken).
In paragraphs 35 and 36, “the coupon” should be replaced with “the first portion of the strain gauge”.
In paragraph 36, “15” should be deleted.
Appropriate correction is required.

Claim Objections
Claims 2 and 8 are objected to because of the following informalities: “the supplemental sensed change in strain” should be replaced with “the supplemental change in strain” for consistency with “a supplemental change in strain”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first strain gauge” in line 12. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 1 will be interpreted as reciting “the first portion of the strain gauge assembly” instead.
This same issue also applies to claim 7 (line 13).
Claim 1 recites the limitation “the output from the first portion of the strain gauge assembly” in lines 14-15. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 1 will be interpreted as reciting “an output from the first portion of the strain gauge assembly” instead.
This same issue also applies to claim 7 (lines 15-16).
Claims 2-6 are rejected based on their dependency from claim 1. Claims 8-12 are rejected based on their dependency from claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10-119100 ("Okada") in view of US 2017/0021544 ("Pollard") and CN 202928556 (“Fan”), each cited in an IDS.
Regarding claim 1, Okada discloses a non-transitory computer-readable storage medium storing processor-executable instructions (see Figure 1 and paragraphs 11 and 12 of the provided translation, particularly paragraph 12, which states that the components surrounded by broken lines in Figure 1 are digital controllers) that, when executed, cause one or more processors to:
create, by the one or more processors, a target profile for a clamping and unclamping process of a molding apparatus (see Figures 3 and 4 and paragraphs 12, 14, and 15, which discuss a mold clamping force pattern);
receive, via an interface (see paragraph 12, which states that a mold clamping force pattern is input by an operator from an input device), a deviation limit for the target profile (see paragraphs 12 and 13, which describe how a difference (i.e., a deviation) between an output signal of the mold clamping force pattern generator 35 (i.e., the mold clamping force pattern input by the operator) and a detection signal of the mold clamping force detection device 30 (i.e., a measured strain) results in movement of a crosshead 28; in other words, any difference exceeds the deviation limit);
receive, from a strain gauge assembly, a measured and amplified change in strain (see paragraphs 12-14, particularly the discussion of the mold clamping force detection device 30, amplifier 37, and subtractor 36; see also Figure 1; paragraph 10 states that a strain sensor can be used as the mold clamping force detection device 30) experienced by a first portion of the strain gauge assembly secured to a first mold side acted on by a second portion of the strain gauge assembly secured to a second mold side when the first mold side and the second mold side are closed (claim 1 is directed to a non-transitory computer-readable storage medium storing processor-executable instructions that, when executed, cause one or more processors to perform certain steps; the structure of the storage medium (i.e., the instructions) does not change based on the source of the measured and amplified change in strain; therefore, the above language does not patentably define over Okada);
identify, by the one or more processors, a deviation from the target profile based on the amplified change in strain (see paragraphs 12-14, particularly the statement in paragraph 12 that the subtractor 36 calculates a difference between the output signal of the mold clamping force pattern generator 35 (i.e., the mold clamping force pattern input by the operator) and the detection signal from the mold clamping force detection device 30 (i.e., a measured strain)) provided as the output from the first portion of the strain gauge assembly (as discussed above, the structure of the strain gauge assembly does not affect the structure of the claimed storage medium);
compare, by the one or more processors, the deviation to the deviation limit (see paragraphs 12-14; also, as noted above, any difference exceeds the deviation limit in Okada);
determine, by the one or more processors, that the deviation exceeds the deviation limit (see paragraphs 12-14; also, any difference exceeds the deviation limit) and adjust a rate or a force of clamp movement (see paragraphs 12-14, which discuss controlling a mold clamping force).
Okada does not disclose that the target profile is a target strain profile. Instead, as discussed above, Okada uses a target force profile. See Figures 3 and 4 and paragraphs 12, 14, and 15, which discuss a mold clamping force pattern.
However, Okada does disclose that the mold clamping force detection device 30 can be a strain sensor (see paragraph 10) and that the output of the mold clamping force detection device 30 (i.e., a measured strain) is proportional to the mold clamping force, allowing the mold clamping force to be accurately determined (see paragraph 15). In addition, the subtractor 36 calculates the difference between the output signal of the mold clamping force pattern generator 35 (i.e., the mold clamping force pattern input by the operator) and the detection signal from the mold clamping force detection device 30 (i.e., a measured strain) to control the mold clamping force. See paragraphs 12 and 13. This shows that Okada considers force and strain to be directly comparable.
In view of the above, one of ordinary skill would have recognized that, in at least the context of Okada, a force profile and a strain profile are equivalent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a strain profile in place of the force profile of Okada, if desired. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).
Also, while Okada does disclose determining when a measured strain deviates from a desired profile (see paragraph 12 and the discussion above), Okada does not explicitly disclose the use of upper and lower deviation limits. That is, Okada fails to explicitly state that some amount of deviation is allowed before an adjustment is made.
Pollard discloses a method of injection molding that uses an external sensor on the exterior of a mold to approximate conditions within the mold and, if an approximated condition hits or exceeds a trigger point, adjust the injection molding process. See paragraph 1. In one embodiment, strain gauge sensors 52 and 53 are used to determine whether the pressure within a mold cavity exceeds a trigger point or is outside of an acceptable range. See paragraph 32. When an acceptable range is defined, upper and lower limits are inherently defined as well. Specifically, the lower end of the range would represent a lower limit, and the upper end of the range would represent an upper limit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okada so that the operator had the ability to define an acceptable range, with corresponding upper and lower deviation limits, as taught by Pollard, since Pollard indicates that trigger points and ranges are both acceptable for use in monitoring a parameter using a strain gauge. See paragraph 32. In cases where a range is received from the operator, the measured strain would be compared to the range (including its upper and lower limits) rather than to a specific value. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).
Modified Okada does not disclose receiving, as an output from a temperature sensor, temperature data taken from the first mold side on which the first strain gauge is located and identifying, by the one or more processors, a deviation from the target strain profile based on the temperature data provided as the output from the temperature sensor.
Fan discloses a strain gauge with a built-in temperature sensor to compensate for changes in measured strain due to changes in temperature. This improves the accuracy and reliability of the monitoring data. See page 2 of the provided translation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a built-in temperature sensor in the strain sensor of modified Okada, as taught by Fan, to compensate for changes in measured strain due to changes in temperature. This would improve the accuracy and reliability of the data generated by the strain sensor. See page 2 of Fan.
With respect to the location of the temperature sensor and first strain gauge, as discussed above, such limitations do not affect the structure of the claimed storage medium. Regardless, note that the modification based on Fan includes providing the strain sensor with a built-in temperature sensor. Also, since temperature compensation is being applied to the measured strain in modified Okada, identification of a deviation from the target strain profile is based on temperature data, as claimed.
Please note that, at present, claim 1 does not require adjusting the rate or force of clamp movement in response to the determination that the deviation exceeds the upper deviation limit or is less than the lower deviation limit. While this connection is present in the combination set forth above, a future rejection would not necessarily need to show it.

Regarding claim 2, modified Okada does not disclose the use of multiple strain gauges. However, Pollard discloses an embodiment in which strain gauge sensors 52 and 53 are used to determine whether the pressure within a mold cavity exceeds a trigger point or is outside of an acceptable range. See Figure 1 and paragraph 32. Data from strain gauge sensors 52 and 53 is communicated to a processor that calculates the change in the surface strain of the mold. Specifically, electric signals from strain gauge sensors 52 and 53 travel along one or more electrical paths, such as wires 54. See Figure 1 and paragraph 29. In addition, paragraph 28 states that, although two strain gauge sensors are utilized in the embodiment of Figure 1, other embodiments can employ a single strain gauge sensor or more than two strain gauge sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized two strain gauge sensors in modified Okada, and to have used the data from these sensors to detect deviations from an acceptable range, as taught by Pollard, since Pollard indicates that it is acceptable to utilize different numbers of strain gauge sensors when monitoring and controlling an injection mold. See paragraph 28.
Alternatively, it would have been obvious to duplicate the strain gauge sensor of modified Okada. See MPEP 2144.04(VI)(B), which cites In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Regarding claim 4, modified Okada discloses adjusting the rate or the force of clamp movement by adjusting an electric current or voltage to an electric motor (see paragraphs 11-14 of Okada, which discuss the control of a servo motor 26 using signals).

Regarding claim 7, Okada discloses a client device comprising one or more processors, one or more interfaces, and a non-transitory computer-readable memory storing thereon instructions (see Figure 1 and paragraphs 11 and 12, particularly paragraph 12, which states that the components surrounded by broken lines in Figure 1 are digital controllers and that the mold clamping force pattern is input by an operator from an input device) that, when executed by the one or more processors, cause the client device to: (for the remaining limitations, see the rejection of claim 1 under 35 U.S.C. 103).

Regarding claim 8, see the rejection of claim 2.

Regarding claim 10, see the rejection of claim 4.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Pollard and Fan, as applied to claim 1 or 7 above, and further in view of US 2015/0115491 ("Altonen") and US 2009/0117220 ("Bazzo"), each cited in an IDS.
Regarding claims 3 and 9, modified Okada does not disclose adjusting the rate or the force of clamp movement by adjusting a flow of oil to at least one hydraulic valve.
Altonen is directed to injection molding machines and methods of producing injection molded parts. See paragraph 1. Altonen discloses that injection molding presses can be hydraulic or electric. For hydraulic presses, a proportional valve is used to regulate the flow of hydraulic fluid. For electric presses, a voltage of a control signal changes amperage to a servo motor. In a hybrid electric-hydraulic press, separate but synchronized control signals are sent to electric servo drives and a proportional valve. See paragraph 103.
Although Altonen discusses hydraulic and electric presses generally, Altonen does not explicitly disclose controlling clamp movement by hydraulic means.
Bazzo is directed to injection molding presses. See paragraph 2. Closing of half molds 6a and 6b is accomplished using a hydraulic system. Specifically, a platen actuating device 7 comprises a double-acting hydraulic thrust cylinder 9. A hydraulic distributor 10 regulates pressurized-oil flow to and from the chambers of hydraulic cylinder 9 to move mold platen 5. See Figure 1 and paragraph 22. One of ordinary skill in the art would recognize that a distributor contains valves.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled clamp movement in modified Okada using hydraulic means, particularly a distributor, as taught by the combination of Altonen and Bazzo, since Altonen discloses that injection molding machines can be hydraulic, electric, or a hybrid of both (see paragraph 103) and Bazzo discloses that, in a hydraulic injection molding machine, clamp closing can be controlled using a distributor (see paragraph 22). This would represent a simple substitution of one known element for another (i.e., one type of power and control system for another) to obtain predictable results. See MPEP 2143(I)(B).

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Pollard and Fan, as applied to claim 1 or 7 above, and further in view of US 2006/0082010 ("Saggese"), cited in an IDS.
Regarding claims 5 and 11, modified Okada discloses that the target strain profile has a first portion relating to a clamp closing process and a second portion relating to a filling process. See Figures 3 and 4 and paragraphs 14, 15, 20, and 21 of Okada. However, modified Okada does not explicitly disclose that the target strain profile has a third portion relating to a clamp opening process.
Saggese discloses closed loop control of clamp tonnage using sensed clamp tonnage information. See paragraph 2. This takes place in an injection molding machine. See paragraph 19. Figure 5 shows a graph of applied tonnage over time. In a first approach, sensors are used to provide closed loop control in which the applied tonnage mimics the injection pressure profile. See paragraph 89. Dynamic tonnage control is exercised during injection and hold cycles, thereby reducing the average pressure applied to the components of the mold. See paragraph 91. Limiting the applied tonnage promotes reduced component wear, longer life and lower energy consumption. See paragraph 21.
Note that the graph of Figure 5 of Saggese shows dynamic clamp control during the entire clamping process, including during a portion relating to a clamp opening process. See the rightmost sections, particularly the sections labeled Hold #2, Hold #3, and Cooling. These sections match what is shown in Figures 6 and 7 of the Applicant’s drawings (Figure 6 depicts clamp opening, while Figure 7 shows the entire molding process). See paragraphs 27, 28, 45, and 46 of the Applicant’s specification. For purposes of examination, a clamp opening process is considered to include the portions after injection where a reduced clamping force is applied (relative to that applied during injection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the process of modified Okada such that the mold clamping force was controlled, based on measured strain, during the entire clamping process, as taught by Saggese, since Saggese discloses that dynamically controlling the clamp tonnage throughout the clamping process can lower energy consumption and reduce component wear. See paragraph 21 of Saggese. This would result in control of the mold clamping force during a clamp opening process.

Regarding claims 6 and 12, modified Okada discloses an intermediate portion relating to a coining process having an intermediate clamp force setpoint, the intermediate portion included in the first portion of the target strain profile relating to the clamp closing process (see Figure 4 and paragraphs 15 and 16 of Okada, particularly paragraph 16, which states that, by setting the pattern of the mold clamping force in multiple stages, it is possible to perform injection compression and gas vent molding, i.e., coining).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 25 of U.S. Patent No. 10,525,626 (“the Patent”), cited in an IDS, in view of Okada, Saggese, Pollard, Altonen, and Bazzo.
Regarding claim 1 of the present application, claims 15 and 25 of the Patent disclose all the limitations of this claim except for: 1) adjusting a rate or a force of clamp movement; 2) amplifying the change in strain; 3) the arrangement of the strain gauge assembly; and 4) that the temperature data is taken from the first mold side on which the first strain gauge is located.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the rate or force of clamp movement based on Okada or, alternatively, Saggese. See the discussion of these references above. In addition, see paragraphs 4, 5, and 16 of Okada, which state that controlling mold clamping force improves the fluidity of the resin in the cavity and enables a precise molded product with less distortion to be obtained. Similarly, see paragraph 91 of Saggese, which state that dynamic tonnage control is exercised during injection and hold cycles, thereby reducing the average pressure applied to the components of the mold. Limiting the applied tonnage promotes reduced component wear, longer life and lower energy consumption. See paragraph 21 of Saggese.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have amplified the measured strain using an amplifier, as taught by Okada. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
Regarding the third and fourth limitations, as discussed above, such features do not limit the structure of the claimed storage medium and, therefore, do not patentably define over claims 15 and 25 of the Patent.

Regarding claim 7 of the present application, see claims 15 and 25 of the Patent as well as the rejection of claim 1 on the ground of nonstatutory double patenting. Regarding the structure of the client device, see Figure 1 and paragraphs 11 and 12 of Okada, particularly paragraph 12, which states that the components surrounded by broken lines in Figure 1 are digital controllers and that the mold clamping force pattern is input by an operator from an input device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the non-transitory computer-readable storage medium of the Patent into a client device, as taught by Okada, because Okada indicates that this is a suitable arrangement for a control system of an injection molding device. This would represent a combination of prior art elements according to known methods to yield predictable results. Specifically, one of ordinary skill in the art could have incorporated the non-transitory computer-readable storage medium into a client device by known methods, and the results of this combination would have been predictable. See MPEP 2143(I)(A).

Regarding claims 2 and 8, see the rejections of these claims under 35 U.S.C. 103, which rely on Pollard.

Regarding claims 3 and 9, see the rejections of these claims under 35 U.S.C. 103, which rely on Altonen and Bazzo.

Regarding claims 4-6 and 10-12, see the rejections of these claims under 35 U.S.C. 103, which rely on Okada and/or Saggese.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, see the abstracts of US 6,840,115, JP 61-283518, JP 9-187853, and JP 2008-265184.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744